PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of					: 
Haiyou Wang, et al.					:
Application No.  13/857,013				:	ON PETITION
Filed:   April 4, 2013					:
Attorney Docket No.  H0022617CON-4511			


This is a decision on the renewed petition under 37 CFR 1.137(a) 1, filed May 11, 2021, to revive the above-identified application.  

The petition under 37 CFR 1. 137(a) is GRANTED.

The application became abandoned on October 18, 2019, after a proper declaration under 37 CFR 1.63 for all joint inventors was not filed by the payment of the issue fee.  A Notice of Abandonment was mailed on October 23, 2019, stating that the application was abandoned because applicant failure to timely file an executed declaration under 37 CFR 1.63 for all of the joint inventors.  Specifically, the notice indicated that a properly executed oath or declaration under 37 CFR 1.63 for inventor “Hseuh S. Tung” was not timely filed.

37 CFR 1.137(b)(4) requires a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(b) was unintentional.  The statement contained in the instant petition varies from the language required by 37 CFR 1.137(b)(4). The statement made in the instant petition, taken together with the statements of unintentional delay made in the previously filed petitions under 37 CFR 1.137(a) are being construed as the statement required by 37 CFR 1.137(b)(4). Applicant must immediately notify the Office if this is not a correct interpretation of the statement contained in the instant petition.

The Request for Continued Examination, and fee was received on May 11, 2021.

The request under 37 CFR 1.48 to correct the spelling of inventor “Hsueh S. Tung” was received on May 11, 2021. A corrected Filing Receipt reflecting the correction was mailed on May 13, 2021.

The executed declaration under 37 CFR 1.63, filed on May 11, 2021, is noted.

A decision on the petition under 37 CFR 1.313 is forthcoming under separate cover.  Thereafter, the application file will be directed to Technology Center GAU 1622 for further processing.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        



















    
        
            
    

    
        1 37 CFR 1.137(a) states: If the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this paragraph to revive an abandoned application, a reexamination prosecution terminated under §§ 1.550(d) or 1.957(b) or limited under § 1.957(c).
        	(b)  Petition Requirements. A grantable petition pursuant to this paragraph must be accompanied by: 
        		(1) The reply required to the outstanding Office action or notice, unless previously filed; 
        		(2) The petition fee as set forth in § 1.17(m); 
        		(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of 		this section. 
         		(3) A statement that the entire delay in filing the required reply from the due date for the reply 			until the 	filing of a grantable petition pursuant to this paragraph was unintentional. The Director 			may require additional information where there is a question whether the delay was unintentional; 		(c)   Reply.   In an application abandoned under 1.57(a), the reply must include a copy of the specification 			and any drawings of the previously filed application.  In an application or patent abandoned for 	failure to pay the issue fee or any portion thereof, the required reply must include payment of the issue fee 	or any outstanding balance.  In an application abandoned or failure to pay the publication fee, the required 	reply must include payment of the publication fee.  In a nonprovisional application abandoned for failure to 	prosecute, the required reply may be met by the filing of a continuing application.  In a nonprovisional 	utility or plant application filed on or after June 8, 1995, abandoned after the close of prosecution as define 	in 1.114(b), the required reply may also be met by the filing of a request for continued examination in 	compliance with 1.114.